    Case: 1:16-cv-04884 Document #: 131 Filed: 03/01/19 Page 1 of 3 PageID #:1597




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

KIM AMMONS,                                   )
                                              )
                Plaintiff,                    )       1:16-cv-04884
                                              )
        v.                                    )       The Honorable Magistrate
                                              )       Judge Young B. Kim, Presiding
CHICAGO BOARD OF EDUCATION,                   )
                                              )
                Defendant.                    )


                      PLAINTIFF’S PROPOSED MOTIONS IN LIMINE
        PLAINTIFF, KIM AMMONS, by her counsel, prior to the selection of a jury in this

cause, have identified the following motions in limine for the Court’s adjudication. Plaintiff’s

motion in limine list is as follows:

                                         Agreed Motions in Limine:
1. Motion in limine barring any reference to settlement demands, offers, and any settlement

   discussions; proposed by both parties and jointly agreed.

2. Motion in limine barring witnesses from being present during trial until their testimony is

   completed; proposed by both parties and jointly agreed.

3. Motion in limine barring any document not produced during the course of discovery. proposed

   by both parties and jointly agreed.

4. Motion in limine barring witnesses in Defendant’s pretrial order that were not previously

   disclosed during the discovery process. proposed by Plaintiff and agreed to by the Board.

5. Motion in limine barring evidence of security officer job descriptions that are not referenced in

   any version of the Agreement produced during the discovery process. Proposed by Plaintiff
    Case: 1:16-cv-04884 Document #: 131 Filed: 03/01/19 Page 2 of 3 PageID #:1598




   and agreed to by the Board; if Plaintiff is referring to the job descriptions produced by

   her at PL000058-62.

6. Motion in limine barring the introduction of non-authenticated emails and/or correspondences.

   proposed by both parties and jointly agreed.

7. Motion in limine barring any lay person opinions concerning effective security in schools,

   including staff of the Defendant. Proposed by Plaintiff and agreed to by the Board, with the

   exception Jadine Chou and Brian Bond.

8. Motion in limine barring any lay persons opinions and/or testimony of the alleged statics cited

   in Defendant’s SOF 19, 68, and 69; i.e., the number of fights at Curie High School during the

   2014-2015 school year and the alleged 2012 District review results and comments. Proposed

   by the Plaintiff and opposed by the Board.


              A memorandum of law is attached to and incorporated as part of this motion.

DATED: MARCH 1, 2019

                                                                          Respectfully submitted,
                                                                        /s/ Chiquita Hall-Jackson
                                                                            Chiquita Hall-Jackson
                                                                        Counsel for Complainant
Hall-Jackson & Associates, P.C.
166 W. Washington St., Suite 275
Chicago, IL 60602
Phone: 312-255-7105
chj@hall-jacksonandassociates.com
                                   CERTICATE OF SERVICE
        I, HEREBY CERTIFY that on March 1, 2019, I electronically filed the foregoing LIST OF

THE PLAINTIFF’S MOTION IN LIMINE with the Clerk of the Court by using the CM/ECF

system which will serve a Notice of Filing on all counsel of record.




                                                2
Case: 1:16-cv-04884 Document #: 131 Filed: 03/01/19 Page 3 of 3 PageID #:1599




                                                            /s/Chiquita Hall-Jackson
                                                               Chiquita Hall-Jackson
                                                    Hall-Jackson & Associates, P.C.
                                                   166 W. Washington St., Suite 275
                                                                  Chicago, IL 60602
                                                               Phone: 312-255-7105
                                                                 Fax: 312-940-8925
                                                 chj@hall-jacksonandassociates.com




                                      3
